DETAILED ACTION
Claims 1-14 are considered for examination. Claims 1, 9, 12, and 14 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive in full.
Previous informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner. However, new issues under 35 U.S.C. §112 have arisen upon further consideration and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §103, that the provided amendments overcome the art of record, The Office finds this argument persuasive. No art of record has been identified to meet the invention as claimed in light of the new issues under §112(a). Examiner notes that some references related to the supported language in the specification have been identified below.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority






The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed provisional application 62/520,383 filed 6/15/2017 and non-provisional application 16/009,862 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system “while the driving simulation is still in operation, monitor a first activation of the pedal input by the driver, after the monitored first activation of the pedal input, provide untextualized feedback to the driver regarding performance of the driver, monitor a second activation of the pedal input, and after the monitored second activation of the pedal input, hide the untextualized feedback to the driver regarding performance of the driver; wherein the monitored first activation and the monitored second activation are operable to enable private viewing of the untextualized feedback by the driver”. Examples in the specification are detailed in Figure 2, (150) and ¶ [0060], wherein the driver may use the pedal to hide the textualized, detailed feedback (140) which textually labels the various color segments (120), however support for hiding untextualized feedback is not provided in the specification. Additionally, support for Figure 2 is only provided after the simulation is completed, not during the simulation as claimed. To remedy such issue, examiner suggests revising the claim to state that textualized feedback (i.e., the color label information) is hidden via activation of the pedal input in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
















Examiner’s Note
No art rejection is provided in light of the rejections under §112a above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. See at least Singh et al. 2013/0332825 in Figure 1, wherein more scoring details are provided upon clicking a button, Lacy et al. 2005/0084833 in [0041] wherein a pedal is used as a mouse, Nicktoons (2015)1 wherein a pedal is used to view a results page and to advance past the results page.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
    

    
        1 https://www.youtube.com/watch?v=7wnLtb4GK7A